 


109 HR 1382 IH: Prescription Drug COST (Control Overspending to Save Taxpayers) Containment Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1382 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Flake (for himself, Mr. McHenry, Mr. Feeney, Mr. Miller of Florida, Mr. Pence, Mr. Paul, Mr. Tancredo, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for a one-year delay in the implementation of the voluntary prescription drug benefit program, and to provide for a one-year extension of the Medicare prescription drug discount card and transitional assistance program and of the coverage of prescription drugs under the Medicaid Program. 
 
 
1.Short titleThis Act may be cited as the Prescription Drug COST (Control Overspending to Save Taxpayers) Containment Act of 2005. 
2.One-year delay in the implementation of the voluntary prescription drug benefit programNotwithstanding any other provision of law, the Secretary of Health and Human Services shall provide for a one-year delay in the enrollment of individuals in prescription drug plans and MA–PD plans under title XVIII of the Social Security Act. In effecting such delay, the Secretary shall provide for an appropriate delay in contracts with such plans and in open enrollment periods. 
3.One-year extension of the medicare prescription drug discount card and transitional assistance program; continuation of medicaid prescription drug benefits 
(a)Continuation of drug discount card programNotwithstanding any other provision of law, the Secretary of Health and Human Services shall continue to provide for the medicare prescription drug discount card and transitional assistance program under subpart 4 of part D of title XVIII of the Social Security Act during 2006 under the same terms and conditions that apply during 2005.  
(b)Continuation of medicaid coverage of prescription drugsNotwithstanding any other provision of law, the Secretary of Health and Human Services shall continue to provide for coverage of prescription drugs under the medicaid program during 2006 under section 1927 of the Social Security Act (42 U.S.C. 1396r–8) under the same terms and conditions that apply during 2005.  
 
